                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF IOWA
                                 CEDAR RAPIDS DIVISION

LISA E. UPAH,

         Plaintiff,                                            Case No. 1:18-cv-18-00063

vs.
                                                           DEFENDANT’S MOTION FOR
MERCY MEDICAL CENTER,                                        SUMMARY JUDGMENT

         Defendant.



        Defendant Mercy Medical Center, pursuant to Local Rule 56(a), moves for summary

judgment, and in support thereof states:

        1. On May 8, 2018, Plaintiff filed an Amended Petition1 asserting the following

claims: (1) disability discrimination in violation of Iowa Code Chapter 216; (2) wrongful

discharge in violation of public policy; and (3) violation of the Fair Labor Standards Act.

        2. Defendant is entitled to summary judgment on all of Plaintiff’s claims because she

fails to generate a genuine issue of material fact as to any of her claims.

        3. Defendant incorporates its Statement of Material Undisputed Facts, and Brief in

Support of Motion for Summary Judgment.

        WHEREFORE, Defendant requests the court enter judgment in its favor and against

Plaintiff.




1
 Plaintiff’s Motion for Leave to Amend Petition, and Amended Petition, were filed in the Iowa District Court for
Linn County. On June 20, 2018, Defendant filed a Notice of Removal to federal court.



       Case 1:18-cv-00063-CJW-KEM Document 11 Filed 12/31/18 Page 1 of 2
                                           SIMMONS PERRINE MOYER BERGMAN PLC


                                           By
                                           Thomas D. Wolle AT0008564
                                           115 3rd St. SE, Suite 1200
                                           Cedar Rapids IA 52401
                                           Telephone: 319-366-7641
                                           Facsimile: 319-366-1917
                                           Email: twolle@simmonsperrine.com
                                           ATTORNEY FOR DEFENDANT

                              CERTIFICATE OF SERVICE

       I hereby certify that on December 31, 2018, I filed the foregoing with the Clerk of
Court using the ECF system and sent a true and correct copy by e-mail and/or United
States Mail, postage prepaid to the following:

Lynn M. Smith
SWISHER & COHRT, PLC
528 West 4th Street
PO Box 1200
Waterloo, IA 50704-1200

ATTORNEY FOR PLAINTIFF


                                                    /s/ Thomas D. Wolle




      Case 1:18-cv-00063-CJW-KEM Document 11 Filed 12/31/18 Page 2 of 2
